Citation Nr: 1124018	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  01-06 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disability.

2.  Entitlement to an increased rating for residuals of a right wrist fracture with carpal dissociation, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for a tender dorsal scar of the right wrist, currently evaluated as 10 percent disabling.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel

INTRODUCTION

The Veteran served on active duty from February 1974 to October 1980.

This matter comes before the Board of Veterans' Appeals (Board) from November 2000 and October 2006 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Board notes that the increased rating claim was the subject of two earlier remands dated in July 2003 and April 2004.  

In November 2001, the Veteran testified at a hearing at the RO.  In April 2011, the Veteran testified at a video hearing before the undersigned.  At that time, he notified the Board that he was revoking his appointment of Disabled American Veterans as his representative.  

The Board notes that in April 2004, the Board remanded a claim for a higher evaluation for a tender right wrist scar for the issuance of a statement of the case (SOC).  In October 2004, he was furnished with a SOC.  Thereafter, he did not file a timely substantive appeal.  However, at the April 2011 video hearing, the Board took testimony on this claim.  Given that hearing testimony was taken, the Veteran was mistakenly led to believe that this issue was in appellate status.   Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that, after filing a timely notice of disagreement, the filing of a timely Substance Appeal may not be needed to perfect an appeal when VA wrongly caused the claimant to believe that his claim was in appellate status).  As such, the Board will take jurisdiction of this claim. 

In a November 2008 rating decision, the RO denied claims for diabetes mellitus and diabetic retinopathy under the provisions of 38 U.S.C.A. § 1151 (West 2002). Although the Veteran filed a timely notice of disagreement, he failed to perfect his appeal by filing a timely Substantive Appeal following issuance of the March 2010 statement of the case.  Thus, these claims are not on appeal. 

At the April 2011 video hearing the Veteran raised an application to reopen his 38 U.S.C.A. § 1151 claims for diabetes mellitus and diabetic retinopathy.  However, these issues have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ). They are referred to the AOJ for appropriate action.  

The claims for increased ratings for right wrist fracture residuals and scarring are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In November 1995, the RO denied the Veteran's claim of service connection for a low back disability, the claimant was notified of this denial and given his appellate rights, and he did not appeal; the November 1995 determination is the most recent final denial of the Veteran's claim for benefits for a low back disability. 

2.  Evidence received since the November 1995 RO decision is cumulative of that previously of record.


CONCLUSION OF LAW

New and material evidence has not been submitted sufficient to reopen a claim of entitlement to service connection for a low back disability.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.156, 3.159, 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

First, under 38 U.S.C.A. § 5102 VA has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

As to applications to reopen, the United States Court of Appeals for Veterans Claims (Court) in Kent v. Nicholson, 20 Vet. App. 1 (2006), held that the terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  Specifically, VA must notify a claimant of the evidence and information that is necessary to reopen the claim as well as notified of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit in light of the specific bases for the prior denial of the claim.

Initially, the Board finds that there is no issue as to providing an appropriate application form or veteran status.  

Next, the Board finds that letters dated in March 2005 and March 2006, prior to the October 2006 rating decision, along with a letter dated in July 2007 provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) and notice of the reason for the prior denial of the claim as required by the Court in Kent, supra.  Moreover, the Board finds that even if the above letters did not provide adequate 38 U.S.C.A. § 5103(a) notice, that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision, statement of the case, and supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including all of the Veteran's in-service treatment records from Wright-Patterson Air Force Base and post-service treatment records from Good Samaritan Hospital, Group Health Associates, Greater Cincinnati Pain Management Center, Mitchell Simons, M.D., John M. Roberts, M.D., Bethesda TriHealth, Jewish Hospital, and the Cincinnati VA Medical Center.  

As to a VA examination, as explained below the appellant has not submitted new and material evidence to reopen his claim.  Therefore, the Board finds that a VA examination with a medical opinion is not required with respect to the claim.  See 38 C.F.R. § 3.159(c)(4)(iii) (VA's statutory duty to assist a claimant in the development of a previously finally denied claim by providing his with a VA examination does not attach until the claim has been reopened based on the submission of new and material evidence).  

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  


The Claim to Reopen

The Veteran contends that his low back disability was caused or aggravated by an altered gait which was caused by his service connected fractured right femur.  It is also requested that the Veteran be afforded the benefit of the doubt. 

The law provides that if new and material evidence has been presented or secured with respect to matters which have been disallowed, these matters may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that in determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curiam).  The Board is required to give consideration to all of the evidence received since the November 1995 RO decision in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by military service. 38 U.S.C.A. §§ 1110, 1131. If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection. 38 C.F.R. § 3.303(b).

Service connection may be granted where a disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  Compensation is also payable when a service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). The Board notes that there was an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which suggests the possibility that the recent change amounts to a substantive change in the regulation.  For this reason, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which is more favorable to the claimant.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

With the above criteria in mind, the Board notes that the November 1995 RO decision denied the claim for service connection because the record was negative for evidence that the Veteran's low back disabilities were caused or aggravated by a service connected disability including the altered gait caused by his service connected fractured right femur and denied based on the lack of evidence of this disability during military service. 

The Board notes that since the November 1995 RO decision was rendered, VA has received medical records, Workmen's Compensation records, employment records, written statements in support of the claim from the claimant and his ex-representative, and personal hearing testimony  

As to the medical records, Workmen's Compensation records, and employment records, they show the Veteran's continued post-service complaints and/or treatment for low back disabilities variously diagnosed.  However, the records do not show the Veteran's low back disabilities are related to a disease or injury in service or were caused or aggravated by a service connected disability including the altered gait caused by his service connected fractured right femur.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.310; Allen, supra.  In fact, these records point to post-service work injuries, for which the Veteran was awarded Workmen's Compensation, as the cause of his current low back disabilities. 

Therefore, the Board finds that this additional evidence does not relate to an unestablished fact necessary to substantiate the claim because it does not show that any of the Veteran's current low back disabilities are related to service or were caused or aggravated by an already service connected disability.  For this reason, this evidence is not new and material as it is cumulative of evidence previously considered.  38 C.F.R. § 3.156(a).

As to the written statements from the Veteran and his ex-representative and the personal hearing testimony, these statements and testimony amount to nothing more than their continued lay claims that the appellant has a low back disability due to his service connected fractured right femur.  These claims were, in substance, before VA when the RO first denied the claim for service connection in November 1995.  Then, as now, lay persons not trained in the field of medicine, to include the Veteran and his ex-representative are not competent to offer an opinion regarding such medical questions as to whether the claimant's disability was caused or aggravated by an already service connected disability because such an opinion requires medical training which they do not have.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.310; Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). Therefore, the newly received evidence does not tend to prove unestablished facts.  38 C.F.R. § 3.156(a).  

Without new and material evidence the claim may not be reopened.  Therefore, the benefit sought on appeal is denied.  Because the claimant has not fulfilled the threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit of the doubt doctrine is inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The application to reopen a claim of entitlement to service connection for a low back disability is denied.


REMAND

As to the claim for an increased rating for a right wrist fracture and tender scarring, the Board notes that since the issuance of the last supplemental statement of the case (SSOC), dated in April 2007, VA has received additional pertinent treatment records.  However, the RO did not thereafter issue an SSOC.  Therefore, the Board finds that a remand for an SSOC is required.  See 38 C.F.R. § 19.31 (2010) (a supplemental statement of the case will be furnished to the veteran when additional pertinent evidence is received after a statement of the case has been issued).  

The Veteran was last provided a VA examination in connection with his right wrist claim almost six years ago in July 2005 and that examiner did not have his claims file.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the Veteran that takes into account the records of prior examinations and treatment).  Moreover, since that time the Veteran has alleged a worsening of his disability and the Board notes that treatment records received by VA since 2005 appear to support these claims regarding a worsening of his disability.  Therefore, the Board finds that while the appeal is in remand status, the Veteran should also be afforded a new VA examination to ascertain the current severity of his right wrist fracture with scarring.  See 38 U.S.C.A. § 5103A(d) (the VCAA requires that VA provide a medical examination or, obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim); McLendon v. Nicholson, 20 Vet. App. 84-86 (2006); Caffrey v. Brown, 6 Vet. App. 377 (1994) (holding that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate).  

Given the claims made at the April 2011 hearing regarding right wrist scarring, numbness and loss of grip strength and coordination, the Board finds that the claimant should be afforded dermatologic, orthopedic, and neurological examinations while the appeal is in remand status.  When readjudicating the claim the AOJ should consider whether he is entitled to an increased rating and/or a separate compensable rating for orthopedic problems under 38 C.F.R. § 4.71a (2010) and/or neurological problems under 38 C.F.R. § 4.124 (2010).  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (holding that in cases where the record reflects that the appellant has multiple problems due to service-connected disability, it is possible for an appellant to have "separate and distinct manifestations" from the same injury, permitting separate disability ratings). 

While the appeal is in remand status, the claimant's contemporaneous treatment records that have not as yet been associated with the claims file should also be obtained.  See 38 U.S.C.A. § 5103A(b). 


Accordingly, this issue is REMANDED to the RO/AMC for the following actions:

1.  The AMC/RO should obtain and associate with the record the claimant's contemporaneous treatment records that have not as yet been associated with the claims file.  All efforts to obtain these records should be documented fully in the claims file.

2.  After undertaking the above development to the extent possible, the RO/AMC should provide the Veteran with orthopedic, neurological, and dermatological examinations of his right wrist.  The claims file is to be provided to the examiners for review in conjunction with the examination and a note that it had been reviewed should be added to the report.  In accordance with the AMIE worksheet for rating wrist disabilities, the examiners are to thereafter provide a detailed review of the appellant's history, current complaints, and the nature and extent of his orthopedic, neurological, and dermatological residuals of his right wrist fracture. 

3.  Thereafter, the RO/AMC should readjudicate the claims. Such readjudication should also take into account whether "staged" ratings are appropriate as well as whether he is entitled to an increased rating and/or a separate compensable rating for orthopedic problems under 38 C.F.R. § 4.71a and/or neurological problems under 38 C.F.R. § 4.124.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Esteban, supra.  If any of the benefits sought on appeal remain denied, the claimant should be provided a SSOC.  The SSOC must contain notice of all relevant actions taken on the claim for benefits since the April 2007 SSOC, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


